FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 07-30452
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-07-00002-CCL
GLENN HELLER,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
               for the District of Montana
       Charles C. Lovell, District Judge, Presiding

                 Argued and Submitted
          August 28, 2008—Seattle, Washington

                   Filed January 8, 2009

Before: Michael Daly Hawkins, M. Margaret McKeown, and
              Jay S. Bybee, Circuit Judges.

               Opinion by Judge McKeown




                            135
138                UNITED STATES v. HELLER


                         COUNSEL

Anthony R. Gallagher, Federal Defender, and Michael
Donahoe, Senior Litigator, Federal Defenders of Montana,
Helena, Montana, for the defendant-appellant.

William W. Mercer, United States Attorney, and Kurt G.
Alme and Marcia Hurd, Assistant United States Attorneys,
Billings, Montana, for the plaintiff-appellee.


                         OPINION

McKEOWN, Circuit Judge:

   Glenn Heller appeals his conviction following a bench trial
for receipt of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(2), and possession of child pornography, in viola-
tion of 18 U.S.C. § 2252A(a)(5)(B). Heller’s conviction stems
from Heller’s activities while serving as a caretaker for a
developmentally disabled man, J.W. The government alleged
J.W. downloaded child pornography at Heller’s direction for
their mutual viewing. Heller first challenges the district
court’s pretrial rulings related to his suppression motion and
                    UNITED STATES v. HELLER                  139
his motion in limine. Heller next faults the district court’s
determination that his confession was voluntary. Finally,
Heller asserts the government presented insufficient evidence
at trial to support his conviction. We affirm his conviction.

                         BACKGROUND

   Between 2001 and 2004, Heller served as a caretaker for
J.W., a 42-year-old developmentally disabled ward of the
State of Montana. In 2004, Heller was terminated as caretaker
because he was spending time with J.W. after hours. J.W.
later disclosed to his guardian that he had a sexual relation-
ship with Heller while Heller was his caretaker. Heller was
convicted in Montana state court on charges of criminal
endangerment and sexual assault. During the course of the
prosecution, child pornography files were found on J.W.’s
computer. Heller denied that he had any involvement with the
pornography. Heller’s home and home computer were
searched but authorities found no child pornography.

   In 2006, a Montana police officer stopped Heller on the
street and told him that he needed to go to the station to
update his sex offender registration. The officer told Heller
that he was not under arrest and would not be arrested when
he arrived at the station. Heller agreed to go to the station
later that day.

   Once at the station, Heller met with the officer for a com-
pliance check of his sex offender registration requirements.
The meeting took place in a small interrogation room, and the
door was never shut. At the beginning of the encounter, the
officer reminded Heller that he was not under arrest. After
Heller finished filling out compliance paperwork, the officer
told Heller he was free to leave the station. An FBI agent then
entered the room and asked Heller if they could talk about
child pornography Heller may have received while caring for
J.W. Heller agreed to talk to the agent, but initially denied any
involvement with J.W.’s child pornography collection. The
140                 UNITED STATES v. HELLER
agent told Heller that new information had come to light since
the state proceeding, including new statements made by J.W.
and a box of compact discs (“CDs”) containing child pornog-
raphy. Heller stated that child pornography was saved on
J.W.’s computer, and that one of the folders was entitled
“glenn’s files.” Heller further acknowledged that he had a
sexual relationship with J.W. and that they viewed child por-
nography together while engaging in sexual acts.

   Throughout the questioning, the officer and the FBI agent
reminded Heller he was free to leave and was not under arrest.
After about an hour of conversation, Heller provided a written
statement and initialed every line of a typewritten statement
prepared by the officers. Once he finished his statements,
Heller left the station. Heller was later indicted and convicted
for one count of receipt of child pornography and one count
of possession of child pornography.

                           ANALYSIS

I.    THE PRE-TRIAL MOTIONS

   Before trial, Heller moved to suppress the statements he
provided to the officer and the FBI agent. The government
filed a response to the suppression motion five days late, justi-
fying its untimely reply by explaining that the parties had
been negotiating a plea agreement and the government
thought a response was unnecessary while negotiations were
still pending.

  The district court determined that the government’s expla-
nation was corroborated by the case file. Indeed, the record
supports the government’s position that plea negotiations
were ongoing and, during this period, Heller’s counsel even
asked for an extension of the plea agreement deadline.

   [1] The district court’s determination that it would overlook
the government’s untimely filing was governed by Rule
                    UNITED STATES v. HELLER                    141
12.1(c) of the Local Rules of Procedure for the United States
District Court for the District of Montana, which
states: “Failure to file briefs within the prescribed time may
subject any motion to summary ruling.” We review the dis-
trict court’s application of this local rule for an abuse of dis-
cretion. See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir.
2007) (“A district court’s compliance with local rules is
reviewed for ‘an abuse of discretion.’ ” (quoting Hinton v.
NMI Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993))). “Only in
rare cases will we question the exercise of discretion in con-
nection with the application of local rules.” United States v.
Warren, 601 F.2d 471, 474 (9th Cir. 1979) (per curiam).

   [2] Rule 12.1(c) does not mandate a summary ruling for
late filings. Rather, Rule 12.1(c) is permissive and a late filing
“may subject [a] motion to summary ruling.” In this instance,
there is no indication the district court abused its discretion.
The district court fairly considered the chronology of events
documented by the parties. The discretionary determination to
accept the late filing was not an abuse of discretion.

   Heller also challenges the government’s failure to respond
to his motion in limine to preclude reference to his sexual
relationship with J.W. and his related state court conviction.
Before the government responded and before the court had
the chance to rule on his motion, Heller waived his right to
a jury trial. Heller feared potential jury bias could result if the
jury were presented with “evidence of the homosexual rela-
tionship” between Heller and J.W. At the suppression hearing,
in reference to Heller’s request for a bench trial, the govern-
ment informed the district court that Heller’s motion in limine
“may be a moot point” because there would be no jury if
Heller had a bench trial.

   [3] The district court made no express ruling concerning
the government’s failure to reply to Heller’s motion in limine.
The absence of a ruling is not surprising. The need for
in limine motions was moot once it was clear that Heller had
142                UNITED STATES v. HELLER
waived his right to a jury trial. See Johnson v. Doughty, 433
F.3d 1001, 1007 (7th Cir. 2006) (“Johnson also had filed a
motion in limine to restrict the defendants from mentioning
his criminal history and prison disciplinary record at trial.
(The motion later became moot when the matter was con-
verted from a jury trial to a bench trial.)”).

   [4] The term “in limine” means “at the outset.” Black’s
Law Dictionary 803 (8th ed. 2004). A motion in limine is a
procedural mechanism to limit in advance testimony or evi-
dence in a particular area. See id. at 1038-39. In the case of
a jury trial, a court’s ruling “at the outset” gives counsel
advance notice of the scope of certain evidence so that admis-
sibility is settled before attempted use of the evidence before
the jury. Because the judge rules on this evidentiary motion,
in the case of a bench trial, a threshold ruling is generally
superfluous. It would be, in effect, “coals to Newcastle,” ask-
ing the judge to rule in advance on prejudicial evidence so
that the judge would not hear the evidence. For logistical and
other reasons, pretrial evidentiary motions may be appropriate
in some cases. But here, once the case became a bench trial,
any need for an advance ruling evaporated.

II.   THE VOLUNTARINESS OF HELLER’S CONFESSION

   We now turn to the substance of Heller’s suppression
motion. Heller asserts that his confessions were involuntary
because he was impaired by medication at the time he pro-
vided the handwritten and initialed statements to law enforce-
ment. We review de novo the voluntariness of a confession
and the factual findings supporting the determination for clear
error. United States v. Gamez, 301 F.3d 1138, 1144 (9th Cir.
2002). The test is well known: we determine whether, “con-
sidering the totality of the circumstances, the government
obtained the statement by physical or psychological coercion
or by improper inducement so that the suspect’s will was
overborne.” United States v. Leon Guerrero, 847 F.2d 1363,
1366 (9th Cir. 1988).
                    UNITED STATES v. HELLER                  143
   Heller testified at the suppression hearing that he ingested
a 7.5 milligram dose of Tylenol III with codeine (“Tylenol
III”) in the morning of the day he made his confessions. He
took the medication because he suffered from an undiagnosed
illness that caused him to experience uncontrollable move-
ment of his legs. At the time of the confessions, he felt “tired”
and his hands shook uncontrollably. Heller asserted the
Tylenol III “led [him] to make bad decisions” and “slowed
[him] down and made [him] sleepy.” He explained that the
medication, when coupled with being in a small meeting room
with no windows for an extended time, made his confession
involuntary, as he “didn’t know what else to do except admit
to what the police wanted [him] to admit.”

   After considering Heller’s claim, the district court denied
the motion to suppress, finding the confessions voluntary. See
United States v. Heller, No. CR 07-02-H-CCL, 2007 WL
2358631, at *6, *10 (D. Mt. Aug. 17, 2007). The district court
made detailed findings in response to Heller’s motion. Signif-
icantly, it found Heller knew he was free to leave the inter-
view. Id. at *3. The district court further determined the
atmosphere of the interview was “friendly and cordial on all
sides.” Id. Regarding Heller’s medication, the district court
found that Heller did not inform the officer or the FBI agent
about the medication, even though he had taken the pill that
morning. Id. at *4. Heller appeared to the officer and agent
“to be cognitively alert and able” and Heller admitted that the
amount of medication “was a low dose.” Id. Overall, the dis-
trict court found Heller’s “testimony regarding his inability to
reason when he was interviewed by law enforcement on April
6, 2006, not to be credible.” Id.

   [5] Based on the record, the district court’s determination
that Heller believed he was free to leave and that the environ-
ment was “friendly and cordial,” id. at *3, was not clearly
erroneous. The questioning was not “extended and oppres-
sive.” See United States v. Martin, 781 F.2d 671, 674 (9th Cir.
1985). Heller was at the station for approximately two hours,
144                    UNITED STATES v. HELLER
but questioning took place for about one hour, and the officers
told Heller repeatedly that he was free to leave.

   [6] Heller’s argument concerning his medication goes to a
slightly different inquiry—whether he was unable to exercise
free will due to an impaired mental state. We are guided in
this question by our decision in Martin.1 Martin had received
Demerol, a painkiller, and was groggy when a detective and
a federal agent questioned him in the hospital. Id. at 672-73.
Though he had ingested Demerol, Martin was awake and
fairly coherent, and there was no evidence that he received
excessive quantities or unusual combinations of drugs. Id. at
674. Like Heller, Martin “was not reluctant to tell his story.”
Id. We agreed with the district court’s conclusion that the
“type, dosage, and schedule of painkilling narcotic adminis-
tered to [Martin] was not sufficient to overbear his will to
resist the questioning or impair his rational faculties.” Id.
(alteration in original).

   [7] As in Martin, Heller appeared “cognitively alert and
able.” Heller, 2007 WL 2358631, at *4, but, unlike the defen-
dant in Martin, there was no suggestion that he was groggy.
The district court found that Heller had ingested the Tylenol
III at least two hours before he came to the station. Heller
admitted that he took a “low dose,” he was not rendered “un-
conscious” or “comatose,” and there is no other evidence to
suggest that the type, dosage, or timing of the Tylenol III
influenced Heller’s will to resist questioning. See Martin, 781
F.2d at 674. The district court did not clearly err in its deter-
mination that Heller’s “reason and judgment were not
impaired” by his prior ingestion of Tylenol III. Heller, 2007
  1
    Heller urges us to look to United States v. Howard, 381 F.3d 873 (9th
Cir. 2004), in which we determined an evidentiary hearing was appropri-
ate to discern whether the defendant’s use of a painkiller affected the vol-
untariness of his guilty plea. Id. at 881. Howard’s holding regarding the
necessity of an evidentiary hearing is inapposite. Here, the district court’s
detailed findings followed an evidentiary hearing at which Heller and the
officers testified.
                    UNITED STATES v. HELLER                   145
WL 2358631, at *5. Heller’s confessions were not the result
of “physical or psychological coercion” such that his “will
was overborne.” Leon Guerrero, 847 F.2d at 1366. The dis-
trict court properly determined that Heller’s confessions were
voluntary.

III.   THE SUFFICIENCY OF THE EVIDENCE

   Finally, we consider Heller’s assertion that the district court
erroneously denied his Federal Rule of Criminal Procedure
Rule 29 motion because the evidence was insufficient to sup-
port his conviction for receipt and possession of child pornog-
raphy. In reviewing the sufficiency of the evidence, we view
the evidence in the light most favorable to the prosecution and
determine whether any rational trier of fact could have found
the defendant guilty of each element of the crime beyond a
reasonable doubt. United States v. Rosales, 516 F.3d 749,
751-52 (9th Cir. 2008) (citing United States v. Hinton, 222
F.3d 664, 669 (9th Cir. 2000)).

   [8] The parties stipulated that the movies on J.W.’s com-
puter were child pornography and had been transported over
the internet. Thus, we confront only the question whether the
evidence is sufficient to demonstrate that Heller knowingly
received and knowingly possessed child pornography. To
establish receipt and possession of child pornography, there
must be a “ ‘sufficient connection between the defendant and
the contraband to support the inference that the defendant
exercised dominion and control over [it].’ ” United States v.
Romm, 455 F.3d 990, 999 (9th Cir. 2006) (quoting United
States v. Carrasco, 257 F.3d 1045, 1049 (9th Cir. 2001))
(alteration in original).

   Heller’s primary focus is that J.W.’s actions—downloading
and storing child pornography—may not serve as a proxy for
Heller’s own guilt. Heller reasons the government’s theory
that J.W. acted as a conduit to Heller’s receipt and possession
of child pornography is fatally undermined by two facts:
146                UNITED STATES v. HELLER
1) the evidence did not sufficiently demonstrate that the
period in which J.W. downloaded the child pornography coin-
cided with Heller’s service as J.W.’s caretaker; and 2) the evi-
dence shows J.W. downloaded and possessed child
pornography both before and after his association with Heller.
Thus, Heller argues, the evidence is insufficient to support his
conviction beyond a reasonable doubt.

   [9] We are not persuaded by Heller’s characterization of
the evidence. It is true that J.W. downloaded and possessed
pornography for periods beyond the tenure of Heller’s care
taking. But this fact does nothing to change the evidence of
what occurred while Heller served as the caretaker. The actual
timeline just doesn’t jibe with Heller’s argument.

   [10] Though J.W. physically performed the acts of down-
loading and storing the child pornography, Heller sought out
the prohibited material, actively directed J.W. to obtain por-
nography, and “exercised dominion and control over it.”
Romm, 455 F.3d at 999. See also United States v. Tucker, 305
F.3d 1193, 1205 (10th Cir. 2002) (affirming a conviction for
possession where defendant “intentionally sought out and
viewed child pornography”). J.W. testified that Heller
“wanted me to download” and asked J.W. to download mov-
ies involving boys; that it was Heller’s idea to find and down-
load movies depicting kids and young teenagers involved in
sexual situations with adult men; and that they watched the
downloaded movies together.

   [11] Heller admitted that he “directed [J.W.] to download
movies which contained child pornography,” “directed him to
save these movies onto his computer and then to a CD,” and
“directed him to download the child movies and keep them at
his house because [Heller] did not want [his] wife to find out
that [he] liked child pornography.” J.W. saved the files and
labeled CDs to remember which ones Heller liked. One CD
was labeled “XXX Glenn.” Heller had access to the porno-
                   UNITED STATES v. HELLER                 147
graphic materials whenever he visited J.W., both on and off
duty.

   [12] Considering the evidence, Heller’s challenge to his
conviction falls short. The evidence demonstrates Heller
directed J.W. to obtain the materials for Heller’s viewing and
that, once the files were downloaded and stored, Heller “exer-
cised dominion and control over [them].” Romm, 455 F.3d at
999. This evidence, viewed in the light most favorable to the
government, is sufficient to establish Heller received and pos-
sessed the materials. The district court did not err in denying
Heller’s Rule 29 motion.

  AFFIRMED.